

116 S332 RS: Agent Orange Exposure Fairness Act of 2019
U.S. Senate
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 535116th CONGRESS2d SessionS. 332IN THE SENATE OF THE UNITED STATESFebruary 5, 2019Mr. Blumenthal (for himself, Mr. Whitehouse, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 38, United States Code, to remove the manifestation period required for the presumptions of service connection for chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents, and for other purposes.1.Short titleThis Act may be cited as the Agent Orange Exposure Fairness Act of 2019.2.Removal of manifestation period required for presumptions of service connection for certain diseases associated with exposure to certain herbicide agentsSection 1116(a)(2) of title 38, United States Code, is amended—(1)in subparagraph (C), by striking within one and all that follows through 1975;(2)in subparagraph (E), by striking within a and all that follows through 1975; and(3)by adding at the end the following new subparagraph:(I)Acute and subacute peripheral neuropathy becoming manifest to a degree of disability of 10 percent or more..1.Comptroller General briefing and report on repealing manifestation period for presumptions of service connection for certain diseases associated with exposure to certain herbicide agents(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall provide to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a briefing on preliminary observations of the Comptroller General, and not later than 240 days after the date of such briefing, submit to such committees a final report, on the efforts of the Secretary of Veterans Affairs to provide benefits, including compensation and health care, to veterans—(1)who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; and(2)in whom chloracne, porphyria cutanea tarda, or acute or subacute peripheral neuropathy have manifested.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of how the Secretary establishes a service connection for a diseases described in paragraph (2) of subsection (a) manifesting in veterans, including the number of veterans described in paragraph (1) of such subsection who have filed a claim for a benefit associated with a disease described in paragraph (2) of such subsection.(2)A description of how claims adjudicators of the Department of Veterans Affairs determine service connection for a disease described in subparagraph (C) or (E) of section 1116(a)(2) of title 38, United States Code, when documentation proving the presence of the disease during the manifestation period set forth in such subparagraphs for the disease is not available.(3)A description of the expected effect of repealing the manifestation period from such subparagraphs, including the expected effect on the number of claims for benefits the Department will receive.(4)A review of all claims submitted to the Secretary for compensation under chapter 11 of such title that are associated with a disease described in subsection (a)(2), including the type of proof presented to establish a service connection for the manifestation of the disease based on exposure to a herbicide agent.(5)Recommendations on how the Department can better adjudicate claims for benefits, including compensation, submitted to the Department that are associated with a disease described in paragraph (2) of subsection (a) for veterans described in paragraph (1) of such subsection.(6)An assessment of such other areas as the Comptroller General considers appropriate to study.(c)Administrative actionNot later than 60 days after the date on which the Comptroller General of the United States submits the report required under subsection (a), the Secretary shall commence carrying out the recommendations submitted under subsection (b)(5).(d)Herbicide agent definedIn this section, the term herbicide agent has the meaning given such term in section 1116(a)(3) of title 38, United States Code.Amend the title so as to read: A bill to require the Comptroller General of the United States to submit to Congress a report on repealing the manifestation periods for presumptions of service connection for chloracne and porphyria cutanea tarda associated with exposure to certain herbicide agents, and for other purposes..September 15, 2020Reported with an amendment and an amendment to the title